DETAILED ACTION
Priority
Claims 1 and 12 recites “the microfluidic separator comprising a plurality of plates patterned with a first set of electrodes on at least one side and a plurality of internal channel structures having a second set of electrodes patterned on at least one internal surface of the internal channel structures, wherein each of said plurality of internal channel structures is sandwiched between two of said plurality of plates which together form an array of microfluidic channels” that is not disclosed in its parent application (U.S. App. 61/533,413).  Thus, the priority date of claims 1 and 12 is November 9, 2011.  All subsequent dependent claims 2-11 and 13-16 have the same priority date unless indicated otherwise as follows.
Claim 5 recites “wherein the at least one electrode of the microfluidic separator, and/or the at least one electrode of the microfluidic sensor are arranged in any two-dimensional patter, including an arced, circular, oval, or array pattern” that is disclosed in its parent application (U.S. App. 14/582,525), but not in its parent application (U.S. App. 13/664,967).  Thus, the priority date of claim 5 is December 24, 2014.
Claim 9 recites “wherein the microfluidic separator has at least two electrodes, and the at least two electrodes of the microfluidic separator have about the same width and are separated from one another by a distance as wide as the width of the electrodes or by a distance that is less or more than the width of the electrodes” that is not disclosed in its parent applications (U.S. App. 14/582,525 or U.S. App. 13/664,967).  Thus, the priority date of claim 9 is December 27, 2019.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Robert Curcio on January 5, 2022.

The application has been amended as follows: 
1.     (Currently Amended) A device for capture, detection, quantification, and/or identification of an analyte, the device comprising at least one unit having integrated components, comprising: 
a microfluidic separator for trapping biological material to be analyzed and/or separated, the microfluidic separator comprising a plurality of plates patterned with a first set of electrodes on at least one side and a plurality of internal channel structures having a second set of electrodes patterned on at least one internal surface of the internal channel structures, wherein each of said plurality of internal channel structures is sandwiched between two of said plurality of plates which together form an array of microfluidic channels, the microfluidic separator further comprising an insulator layer forming a wall of the microfluidic separator, and 
a microfluidic sensor for sensing and/or analyzing the biological material trapped and/or separated by said microfluidic separator, the microfluidic sensor comprising at least one sensing electrode and a secondary microfluidic channel; and 


3.      (Currently Amended) The device of claim 1 wherein the first and second sets of electrodes of the microfluidic separator are coated with an insulator layer.

5.      (Currently Amended) The device of claim 1 wherein the first and second sets of electrodes of the microfluidic separator are arranged in any two-dimensional pattern, including an arced, circular, oval, or array pattern.

7.      (Previously Presented) The device of claim 1 wherein the at least one sensing electrode of the microfluidic sensor has a width between about 1 µm and 100µm.

8.      (Currently Amended) The device of claim 1 wherein each of the first and second sets of electrodes of the microfluidic separator has a width between about 1 µm and 100µm.

9.      (Currently Amended) The device of claim 1 wherein the first and second sets of electrodes of the microfluidic separator have about the same width and are separated from one another by a distance as wide as the width of each of the first and second sets of electrodes or by a distance that is less or more than the width of each of the first and second sets of electrodes.


a first injection chamber configured to store a biological material;
a second injection chamber configured to store a reference solution;
a microfluidic separator comprising a plurality of plates patterned with a first set of electrodes on at least one side and a plurality of internal channel structures having a second set of electrodes patterned on at least one internal surface of the internal channel structures, wherein each of said plurality of internal channel structures is sandwiched between two of said plurality of plates which together form an array of microfluidic channels, the microfluidic separator further comprising an insulator layer forming a wall of the microfluidic separator, and 
a condenser having a collecting electrode for localizing and/or capturing the biological material trapped and/or separated by said microfluidic separator;
a microfluidic sensor for sensing and/or analyzing the biological material trapped and/or separated by said microfluidic separator and localized and/or captured by the collecting electrode, the microfluidic sensor comprising at least one sensing electrode; and
a waste chamber for collecting waste separated from the biological material and into the microfluidic waste channel via the microfluidic separator.

15.      (Currently Amended) The device of claim 12 wherein the first and second sets of electrodes the microfluidic separator are coated with an insulator layer.
REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, it is deemed novel and non-obvious over the prior art of record drawn to apparatus as instantly claimed.  The limitation “the microfluidic separator comprising a plurality of plates patterned with a first set of electrodes on at least one side and a plurality of internal channel structures having a second set of electrodes patterned on at least one internal surface of the internal channel structures, wherein each of said plurality of internal channel structures is sandwiched between two of said plurality of plates which together form an array of microfluidic channels” in amended claims 1 and 12 is not obvious over the prior art.  The pertinent art, Inoue (U.S. 7,915,030) teaches a device (Col. 1, lines 15-17: a molecular diagnostic device used to characterize genomic material) comprising a microfluidic separator for trapping biological material (Fig. 1A; Col. 10, lines 66-67: binding and release substrates 150), a microfluidic sensor (Col. 12, lines 11-13: the eluate comprising genomic material can be sent via a liquid ejection mechanism to a microfluidic chip for analysis); and a waste chamber (Col. 5, line 19: a waste well), but does not teach the microfluidic separator comprising a plurality of plates patterned with a first set of electrodes on at least one side and a plurality of internal channel structures having a second set of electrodes patterned on at least one internal surface of the internal channel structures, wherein each of said plurality of internal channel structures is sandwiched between two of said plurality of plates which together form an array of microfluidic channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                         

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795